DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 10/12/2021 regarding claims 1-11 is fully considered. Of the above claims, claims 3, 6 and 10 have been canceled; claim 11 has been amended.
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 2 and 8-9 is the inclusion of the limitations of a medium heating device that include a support portion including a support face and configured to support a medium being transported; a heating unit configured to heat the medium supported by the support portion; and a detector configured to detect a temperature of the support portion, wherein the support portion includes a metal plate including a first surface as the support face, an end portion of the metal plate is bent toward an opposite side from the first surface, the metal plate is fixed to a first fixing portion and a second fixing portion that is next to the first fixing portion in a width direction, and a detection position of the detector is set between the first fixing portion and the second fixing portion in the width direction, in the width direction, the detection position of the detector is set at a position closer to a midpoint between the first fixing portion and the second fixing portion in the width direction than to either of the first fixing 
The primary reason for allowance of claims 4-5 and 11 is the inclusion of the limitations of a medium heating device that include a support portion including a support face and configured to support a medium being transported; a heating unit configured to heat the medium supported by the support portion; and a detector configured to detect a temperature of the support portion, wherein the support portion includes a metal plate including a first surface as the support face, an end portion of the metal plate is bent toward an opposite side from the first surface, the metal plate is fixed to a first fixing portion and a second fixing portion that is next to the first fixing portion in a width direction, a detection position of the detector is set between the first fixing portion and the second fixing portion in the width direction, the first fixing portion and the second fixing portion are in a same position in a transport direction of the medium, the metal plate is fixed by a third fixing portion that is next to the first fixing portion in the transport direction, and the detection position of the detector is set between the first fixing portion and the third fixing portion in the transport direction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 7 is the inclusion of the limitations of a liquid ejecting device that include a support portion including a support face and configured to support a medium being transported; a heating unit configured to heat the medium supported by the support portion; and a detector configured to detect a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




17 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853